Citation Nr: 0529619	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease with levoscoliosis 
of the lumbosacral spine.

2.  Entitlement to a higher disability rating for bursitis of 
the left hip, evaluated as zero percent from February 1, 
1999, and 10 percent from April 17, 2003, on appeal from the 
original grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

It is noted that the veteran was awarded an increased 
evaluation for his service-connected low back disability, 
from zero to 20 percent disabling by an August 2002 decision 
review officer decision.  Further, the veteran was awarded an 
increased evaluation for his service-connected left hip 
disability, from zero to 10 percent disabling effective from 
April 17, 2003, by a February 2005 rating decision.  Because 
he continues to disagree with the current rating assigned, 
the claims of increased ratings for these disabilities remain 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

The issue of entitlement to an increased disability rating 
for the veteran's service-connected scar, raised in a July 
2000 statement is referred to the RO for any appropriate 
action and development.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's lumbosacral spine disability are 
applicable.

4.  The most recent criteria for rating the veteran's 
lumbosacral spine disability are applicable only from 
September 26, 2003.

5.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the veteran.

6.  With respect to the period of time subsequent to 
September 2003, none of the three sets of rating criteria is 
most favorable to the veteran.

7.  Since the effective date of the grant of service 
connection, the veteran's lumbosacral spine disability has 
been manifested by moderate range of motion limited by pain 
to no worse than 40 degrees of forward flexion.

8.  Since the effective date of the grant of service 
connection, the veteran's left hip disability has been 
manifested by pain and functional loss, limiting flexion of 
the left hip to no worse than 40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for the veteran's degenerative joint disease of the 
lumbar spine with levoscoliosis have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 
(2005).

2.  From the effective date for the grant of service 
connection through April 16, 2003, the criteria for a 10 
percent disability rating, but no higher, for bursitis of the 
left hip have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5016, 5250, 5251, 5252, 5253, 5254, 
5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In a rating decision dated in January 1999, the veteran's 
claims of service connection for a low back disability and a 
left hip disability were granted.  In a September 1999 Notice 
of Disagreement, the veteran raised the issues of entitlement 
to higher initial disability ratings.  In a July 2000 
Statement of the Case (SOC), the veteran's claims were 
denied.  In an April 11, 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claims for higher ratings, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on April 11, 2003, was not given 
prior to the first AOJ adjudication of these issues, notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), re-adjudicating the 
issues of entitlement to higher ratings, was provided to the 
veteran in February 2005.  These actions cured the error in 
the timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal is not prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 11, 
2003, complied with these requirements.

Additionally, the Board notes that the April 11, 2003 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the April 11, 2003 letter requested a 
response within 30 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records for treatment of the 
veteran, and records from Darnall Army Community Hospital 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in September 1998, February 2001, November 2001, 
April 2003, and December 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2005).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2005).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative; reports of VA examinations of the 
veteran in September 1998, February 2001, November 2001, 
April 2003, and December 2004; VA records showing treatment 
of the veteran from November 2000 to April 2002; and records 
from Darnall Army Community Hospital for treatment of the 
veteran from February 1999 to October 2004.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show 
regarding each of his claims.

The veteran has disagreed with the original disability 
ratings assigned for his service-connected low back and left 
hip disabilities.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a July 2000 SOC provided to the veteran, the RO evaluated 
all the evidence of record in determining the proper 
evaluation for the veteran's service-connected disabilities.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claims of disagreement with the original ratings 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2005).  Because this appeal is from 
the initial ratings assigned to a disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2005), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2005).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Regarding musculoskeletal disabilities, such as the veteran's 
low back and left hip disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2005).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca v. Brown, 8 Vet. App. at 
205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

1.  Degenerative joint disease with levoscoliosis of the 
lumbosacral spine

In the rating decision on appeal, the veteran's service-
connected degenerative joint disease with levoscoliosis of 
the lumbosacral spine was rated under Diagnostic Code 5003 
for degenerative arthritis.  Degenerative arthritis is rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  During the pendency of this 
appeal, regulatory changes have twice amended the rating 
criteria for evaluating spine disabilities.  The first 
regulatory change affected only the rating criteria for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  This amendment was effective September 23, 
2002.  Id.  The regulations regarding diseases and injuries 
to the spine, to include intervertebral disc syndrome, were 
again revised effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 32449-32450 (June 
10, 2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also VAOPGCPREC 1-
2004 (July 15, 2004).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
23, 2002, the Board cannot apply the first set of revised 
regulations.  For any date prior to September 26, 2003, the 
Board cannot apply the second set of revised regulations.

The old regulations were provided to the veteran in a 
September 2002 supplemental statement of the case (SSOC).  
The first set of amended regulations was provided to the 
veteran in a February 2003 SSOC.  The second set of the new 
regulations was provided to the veteran in a February 2005 
SSOC.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to all 
three sets of regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, a 20 percent disability rating was 
assigned under Diagnostic Code 5292 for moderate limitation 
of motion of the lumbar spine.  Severe limitation of lumbar 
spine motion warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The evidence 
does not demonstrate that the veteran has ever shown severe 
limitation of motion of his lumbar spine.  The ranges of 
motion of his lumbar spine demonstrated in the medical 
record, even with consideration of the onset of pain in the 
range of motion have always been within the middle third or 
higher of the normal range of motion and are thus consistent 
with no more than moderate limitation of motion.  Flexion of 
his lumbar spine has been no worse than 40 degrees with 90 
degrees being normal.  Extension of his lumbar spine has been 
no worse than 15 degrees with 30 degrees being normal.  
Lateral flexion of his lumbar spine has been no worse than 20 
degrees bilaterally with 30 degrees being normal. Rotation of 
his lumbar spine has been no worse than 20 degrees to the 
left and 30 degrees to the right with 30 degrees being 
normal.

The Board has also considered other diagnostic codes 
pertaining to lumbar spine disabilities under the old rating 
criteria in order to determine whether the veteran is 
entitled to a disability rating greater than 20 percent.  
There is no evidence of a vertebral fracture to warrant a 
higher evaluation under Diagnostic Code 5285 for residuals of 
fracture of vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  There is no evidence of ankylosis of the lumbar 
spine to warrant a higher evaluation under Diagnostic Code 
5289.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  
The veteran has consistently demonstrated motion of his 
lumbar spine although his ability to flex and extend his 
spine has decreased.  

A 40 percent disability rating under Diagnostic Code 5295 for 
lumbosacral strain is assigned for symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  As noted above, the veteran has shown no more than 
moderate, as opposed to severe or marked, limitation of 
forward bending.  He has not shown loss of lateral spine 
motion in a standing position, nor has he shown abnormal 
mobility on forced motion.  The veteran does have 
levoscoliosis, described as mild in April 2003 and slight in 
December 2004, but he does not have listing of the whole 
spine to the opposite side.  Therefore, he is not entitled to 
a 40 percent disability rating under Diagnostic Code 5295.

Although the preponderance of the evidence shows that the 
veteran does not have intervertebral disc syndrome, because 
the veteran has reported some neurologic symptoms and because 
the record does contain some diagnoses suggestive of 
intervertebral disc syndrome, the Board has nevertheless 
considered whether the veteran is entitled to a higher rating 
under Diagnostic Code 5293 of the old rating criteria.  That 
diagnostic code provides a 60 percent disability rating for 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, as exemplified by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  The veteran does not meet the criteria for a higher 
rating under this diagnostic code.  The veteran's symptoms 
are intermittent.  His neurologic symptoms are recurring but 
the evidence shows that flareups of the veteran's symptoms 
are relieved by changes in his posture.  The relief he 
experiences is significantly more than intermittent.

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent disability 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When intervertebral 
disc syndrome is evaluated on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2) (2003).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is rated 100 percent disabling.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees, for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (2005).  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(2) (2005).  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in above.  Provided that the examiner supplies 
an explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (3) (2005).  
Each range of motion measurement should be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (4) (2005).  Unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2005).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent disability 
rating is assigned for intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent disability rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 20 percent disability rating is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  For purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2005).  When intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2005).

Regarding the two sets of amended criteria for rating 
intervertebral disc syndrome, a higher 40 percent disability 
rating requires incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (1) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1) (2005).  In this case, the evidence shows that the 
veteran does not have incapacitating episodes as a result of 
his lumbosacral spine disability; therefore, the 
preponderance of the evidence is against a 40 percent 
disability rating under either of these diagnostic codes.

Regarding the second set of amended criteria a 40 percent 
disability rating is also assigned for forward flexion of 
the thoracolumbar spine to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  In 
this case, the veteran does not meet the criteria for a 40 
percent disability rating.  As noted above, even with 
consideration of pain by limiting the range of motion to the 
point where pain begins, the veteran has shown forward 
flexion to no worse than 40 degrees.

Accordingly, none of the rating criteria are more favorable 
to the veteran.  The preponderance of the evidence is against 
a disability rating greater than 20 percent at any time since 
the grant of service connection under any applicable 
diagnostic criteria for the veteran's lumbosacral spine 
disability.  In reaching this conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain.  Although the veteran has 
pain on motion, the Board finds that a 20 percent disability 
rating considers the veteran's functional loss, pain, and 
weakness resulting from his degenerative joint disease with 
levoscoliosis of the lumbosacral spine.  As noted above, the 
Board has limited its consideration of the veteran's 
disability to the functions within the rating criteria that 
the veteran is able to perform without pain.

2.  Bursitis of the left hip

The veteran's bursitis of the left hip has been rated as 10 
percent disabling from February 1, 1999, to April 16, 2003, 
and has been rated as 10 percent disabling from April 16, 
2003.  Under Diagnostic Code 5016, bursitis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5016 (2005).

Limitation of extension of the thigh is rated 10 percent 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2005).  Limitation of flexion of the 
thigh is rated 10 percent where flexion is limited to 45 
degrees, and 20 percent where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  
Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg) or where there is limitation 
of adduction of the thigh (cannot cross legs) and 20 percent 
where there is limitation of abduction of the thigh (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2005).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).

Under Diagnostic Code 5003, where degenerative arthritis is 
established by x-ray findings and limitation of motion is 
noncompensable, a rating of 10 percent is applicable for each 
major joint affected by limitation of motion.  Limitation of 
motion must be confirmed by objective evidence such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).



a.  Entitlement to a compensable rating from February 1, 
1999, to April 16, 2003

Prior to April 16, 2003, the veteran showed normal range of 
motion of the thigh.  Therefore, the veteran does not meet 
the rating criteria for a compensable rating under any of the 
applicable diagnostic codes.  Further, there is no x-ray 
evidence of degenerative arthritis.  X-ray examination of the 
veteran's left hip, done most recently in April 2003, have 
consistently been within normal limits.  Thus, the veteran 
does not meet the criteria for a 10 percent rating under 
Diagnostic Code 5003 for degenerative arthritis.

Nevertheless, the Board notes that the only examination of 
the veteran's left hip prior to VA examination on April 17, 
2003, was in September 1998.  At that time, the veteran did 
complain of moderate left hip pain, which he described as a 
deep ache.  There is credible evidence that pain on use of 
the joint results in limitation of motion to such a degree 
that an additional 10 percent is warranted under the 
limitation of motion codes.  Given that the veteran had been 
pursing a higher rating for his left hip disability for 
nearly four year prior to the April 17, 2003 VA examination 
and given that the veteran in his August 25, 2000 substantive 
appeal described symptoms consistent with those shown in 
April 2003, the Board resolves doubt in the veteran favor and 
finds that the veteran's pain and functional loss therefrom 
resulted in limitation of motion sufficient to warrant a 10 
percent disability rating under Diagnostic Code 5252 for 
limitation of flexion of the thigh.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2005).  The 
preponderance of the evidence is, however, against a 
disability rating greater than 10 percent for the veteran's 
left hip disability prior to April 17, 1999.


b.  Entitlement to a rating higher than 10 percent from April 
17, 2003

At the April 17, 2003 VA examination, the veteran was able to 
flex his left hip to 40 degrees without pain.  Thus, the 
veteran satisfied the criteria for a 10 percent disability 
rating under Diagnostic Code 5252 for limitation of flexion 
of the left hip at that time.  The veteran did not show 
limitation of motion of the left hip to 30 degrees to warrant 
a 20 percent disability rating under that diagnostic code.  
As 40 degrees is near to 45 degrees than to 30 degrees, the 
Board finds that the veteran's disability more nearly 
approximates the criteria for a 10 percent disability rating.  
Further, the veteran does not meet the criteria for a 20 
percent disability rating under Diagnostic Code 5253 for 
impairment of the thigh.  The veteran has shown abduction to 
no worse than 30 degrees even with consideration of the onset 
of pain.  Thus, the preponderance of the evidence is against 
a disability rating greater than 10 percent.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
veteran has pain on motion beyond 40 degrees of flexion of 
his left hip, the Board finds that a 10 percent disability 
rating considers the veteran's functional loss, pain, and 
weakness resulting from his bursitis of the left hip.  As 
recently as December 2004, the veteran showed that he is 
still capable of full or normal range of motion of the left 
hip.  Indeed, as noted above, had the Board not considered 
these factors in evaluating the veteran's bursitis of the 
left hip, the veteran would not be entitled to a 10 percent 
disability rating prior to April 17, 2003.

The Board has also considered whether a rating higher than 10 
percent is warranted under other potentially applicable 
diagnostic codes.  Diagnostic Codes applicable to the hip and 
thigh provide for compensable ratings for ankylosis of the 
hip, flail joint of the hip, and malunion or nonunion of the 
femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 
(2005).  However, the evidence of record does not establish 
that the veteran had any of these conditions during this time 
period, and thus a rating higher than 10 percent under these 
diagnostic codes is not warranted.

There is an absence of any evidence to support an evaluation 
in excess of 10 percent for bursitis of the left hip at any 
time since the effective grant of service connection.  Thus, 
the benefit- of-the-doubt rule does not apply because the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  Extraschedular consideration

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to spinal and hip 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for these disabilities.

It is undisputed that the veteran's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The Board notes 
that the record shows that the veteran has been unable to 
continue employment as a mechanic due in part to his 
disabilities of his spine and left hip.  However, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2005).  In this case, the 
veteran receives a 20 percent disability rating for his 
lumbosacral spine disability and 10 percent for his left hip 
disability.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


ORDER

Entitlement to a disability rating greater than 20 percent 
for degenerative joint disease of the lumbosacral spine with 
levoscoliosis, at any time since the effective date of the 
grant of service connection, is denied.

Entitlement to an initial disability rating of 10 percent but 
no higher for bursitis of the left hip is granted from the 
effective date of service connection, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a disability rating greater than 10 percent 
for bursitis of the left hip, at any time since the effective 
date of the grant of service connection, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


